UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund March 31, 2011 (Unaudited) Negotiable Bank Certificates of Deposit37.5% Principal Amount ($) Value ($) Barclays Bank 0.65% - 0.66%, 4/4/11 - 4/15/11 290,000,000 a 290,000,000 BNP Paribas (Yankee) 0.55%, 8/17/11 115,000,000 115,000,000 Citibank N.A. (Yankee) 0.26%, 5/24/11 200,000,000 200,000,000 Credit Agricole CIB (Yankee) 0.35%, 4/14/11 250,000,000 250,000,000 Credit Industriel et Commercial (Yankee) 0.44%, 4/20/11 285,000,000 285,000,000 Fortis Bank SA/NV (Yankee) 0.56%, 8/10/11 100,000,000 100,000,000 Natixis (Yankee) 0.43% - 0.45%, 4/11/11 - 5/11/11 275,000,000 275,000,000 Royal Bank of Canada 0.33%, 4/1/11 250,000,000 a 250,000,000 Royal Bank of Scotland PLC (Yankee) 0.47%, 7/11/11 250,000,000 250,000,000 Skandinaviska Enskilda Banken (Yankee) 0.35%, 4/11/11 50,000,000 b 50,000,000 Westpac Banking Corp. 0.33%, 5/16/11 250,000,000 a,b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,315,000,000) Commercial Paper11.7% ASB Bank Ltd. 0.41%, 4/14/11 100,000,000 b 99,985,375 Commonwealth Bank of Australia 0.26%, 6/15/11 135,000,000 b 134,926,875 General Electric Capital Services Inc. 0.30%, 9/6/11 100,000,000 99,868,333 Nationwide Building Society 0.49%, 8/26/11 - 8/30/11 185,000,000 b 184,625,218 NRW Bank 0.34%, 4/8/11 200,000,000 b 199,986,778 Total Commercial Paper (cost $719,392,579) Asset -Backed Commercial Paper11.0% Argento Variable Funding Ltd. 0.46%, 9/6/11 200,000,000 b 199,596,222 Gemini Securitization Corp., LLC 0.15%, 4/1/11 200,000,000 b 200,000,000 Govco 0.27%, 6/20/11 28,000,000 b 27,983,200 Solitaire Funding Ltd. 0.30%, 4/6/11 250,000,000 b 249,989,583 Total Asset-Backed Commercial Paper (cost $677,569,005) Corporate Note4.1% Credit Suisse 0.59%, 4/19/11 (cost $250,000,000) 250,000,000 a Time Deposits21.0% Commerzbank (Grand Cayman) 0.13%, 4/1/11 250,000,000 250,000,000 Dexia Credit Locale (Grand Cayman) 0.13%, 4/1/11 275,000,000 275,000,000 DnB NOR Bank ASA (Grand Cayman) 0.11%, 4/1/11 275,000,000 275,000,000 JPMorgan Chase Bank, N.A. (Nassau) 0.01%, 4/1/11 250,000,000 250,000,000 Northern Trust Co. (Grand Cayman) 0.05%, 4/1/11 250,000,000 250,000,000 Total Time Deposits (cost $1,300,000,000) U.S. Government Agencies4.9% Federal Farm Credit Bank 0.30%, 11/23/11 100,000,000 a 99,954,167 Federal Home Loan Bank 0.31%, 3/31/11 100,000,000 a 99,954,164 Federal Home Loan Mortgage Corp. 0.35%, 3/31/11 100,000,000 a,c 99,946,204 Total U.S. Government Agencies (cost $299,854,535) Repurchase Agreements9.8% Barclays Capital, Inc. 0.07%, dated 3/31/11, due 4/1/11 in the amount of $ 351,000,683 (fully collateralized by $358,242,200 U.S. Treasury Bills, due 9/1/11, value $358,020,090) 351,000,000 351,000,000 TD Securities (USA) LLC 0.13%, dated 3/31/11, due 4/1/11 in the amount of $ 250,000,903 (fully collateralized by $190,794,000 U.S. Treasury Inflation Protected Securities, 2.38%-3.63%, due 1/15/27-4/15/28 value $255,000,083) 250,000,000 250,000,000 Total Repurchase Agreements (cost $601,000,000) Total Investments (cost $6,162,816,119) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, these securities amounted to $1,597,093,251 or 25.9% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At March 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 6,162,816,119 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund March 31, 2011 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills16.4% of Purchase (%) Amount ($) Value ($) 5/26/11 0.20 200,000,000 199,938,889 8/18/11 0.15 50,000,000 49,972,007 Total U.S. Treasury Bills (cost $249,910,896) U.S. Treasury Notes26.6% 5/2/11 0.26 130,000,000 130,068,015 8/1/11 0.28 25,000,000 25,059,570 9/30/11 0.19 250,000,000 251,005,838 Total U.S. Treasury Notes (cost $406,133,423) Repurchase Agreements56.9% Barclays Capital, Inc. dated 3/31/11, due 4/1/11 in the amount of $64,000,124 (fully collateralized by $65,178,400 U.S. Treasury Notes, 2.25%, due 3/31/16, value $65,280,078) 0.07 64,000,000 64,000,000 BNP Paribas dated 3/31/11, due 4/1/11 in the amount of $
